Citation Nr: 1723248	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 12-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the left leg, previously claimed as a left leg condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claimed in-service injury is consistent with the places, types, and circumstances of his service, and is related to his combat experiences.

2. The Veteran's left leg PVD is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease of the left leg have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 
VA's duty to notify was satisfied by a November 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's personnel records, and VA medical records. VA has determined that the Veteran's service treatment records dated from 1944 to 1946 appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973. The Veteran was notified of this in September 2009. When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost. Ussery v. Brown, 8 Vet. App. 64, 68 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant. See Russo, 9 Vet. App. at 50-51 (1996). The Veteran has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2017 VA examiner performed an in-person examination and reviewed the Veteran's file. In the accompanying report, the VA examiner provided clear explanations in support of the opinion and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination is adequate to decide the Veteran's claim. 

The claim was remanded in October 2016 in order to retrieve the Veteran's VA treatment records, and for a VA examination to determine the nature and etiology of the Veteran's left leg disorder. The Veteran's records were retrieved and the Veteran was afforded an in-person examination in January 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Peripheral Vascular Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran was diagnosed with PVD in June 2009. The Veteran's service records do not reflect in-service injuries to the Veteran's left knee. However, the Veteran reported that he sustained an injury to his left knee in 1944 when a 60 millimeter gun plate fell onto his leg. See January 2017 VA examination; see also April 2012 Letter from Private Physician.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). The Veteran's Report of Separation from the Armed Forces (DD Form) 214 reflects that his Military Occupational Specialty was Light Machine Gunner. The Veteran was awarded, among other commendations, the Bronze Star Medal and the Combat Infantryman's Badge. This evidence demonstrates that the Veteran participated in combat with the enemy. His stated injury to his left knee is consistent with the circumstances, conditions, or hardships of such combat service. See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). Thus, the evidence establishes the existence of an in-service injury.

However, the preponderance of the evidence is against the Veteran's claim. Upon VA examination in January 2017, the VA examiner opined that the Veteran's left leg PVD was less likely than not related to his active service. Specifically, the examiner noted that the Veteran solely sustained an injury to his left leg in service, but is currently presenting with PVD of the bilateral legs. The examiner further noted that a left leg injury would not cause right lower extremity PVD. The examiner further opined that the length of time between the Veteran's separation from active service and the onset of his left leg PVD makes a connection unlikely. 

The January 2017 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The Veteran's March 1946 separation examination noted no musculoskeletal defects, no significant diseases, wounds, or injuries, and no wound, injury, or disease that was disabling. The Veteran was diagnosed with PVD in June 2009, more than 60 years after separating from service. 

A private physician opined in April 2012 that the Veteran's injury during service is the cause of the Veteran's left leg disorder. However, the physician did not discuss the rationale for this opinion, the length of time between separation from service and diagnosis, or the Veteran's separation examination absent of any mention of a significant leg injury. Therefore, this opinion is of little probative value. 

The preponderance of the evidence is against a finding linking the Veteran's PVD to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for PVD of the left leg is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for peripheral vascular disease of the left leg is denied



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


